BRICKELL, C. J.
1. There can be no question, the Circuit Court was in error in sustaining the specific objection made to the admissibility of the notes on which the action is* *510founded. All the authorities concur that unless it is shown the omission to stamp an instrument was with the intent to evade the internal revenue laws, neither its validity or its competency as an instrument of evidence is affected.—Perryman v. Greenville, 51 Ala. 507.
2. Nor can the inquiry now be made whether the notes were not irrelevant under the single issue the record shows •to have been, formed. A specific objection to evidence is an implied admission that it is not obnoxious to any other, and ■it has long been the practice of this court not to consider ,any other on error.
The nonsuit must be set aside, and the cause remanded.